            Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                            )
THE CENTER FOR INVESTIGATIVE                                )
REPORTING and ANAYANSI DIAZ-CORTES,                         )
     Plaintiffs,                                            )      Case No. 3:20-cv-06649-JSC
                                                            )
               v.                                           )
                                                            )
UNITED STATES DEPARTMENT OF                                 )
JUSTICE, and UNITED STATES                                  )
DEPARTMENT OF STATE,                                        )
     Defendants.                                            )




                        DECLARATION OF THEODORE B. SMITH

       I, Theodore B. Smith, declare as follows:

       1.      I am an Attorney-Advisor with the Executive Office for United States Attorneys

(EOUSA), United States Department of Justice (DOJ), having previously served in other capacities

within the EOUSA, with the Office of the Pardon Attorney of the DOJ, and for 22 years as an

Assistant U.S. Attorney (AUSA) for the Middle District of Pennsylvania. From December 11,

2017, to the present, I have been serving a detail to EOUSA’s Freedom of Information

(FOIA)/Privacy Act Staff, which is the component within EOUSA designated to administer both

the FOIA, 5 U.S.C. § 552, as amended by the OPEN Government Act of 2007, Pub. L. No. 110-

175, 121 Stat. 2524; and the Privacy Act of 1974, 5 U.S.C. § 552a. In that position, I have several

responsibilities, including acting as a liaison with other divisions and offices of the DOJ in

                                                1
            Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 2 of 7




responding to requests or litigation under the FOIA or Privacy Act; reviewing FOIA and Privacy

Act requests for access to records and case files located in any of the 16 components of the EOUSA

or the 93 United States Attorney’s offices (“USAOs”) throughout the country; reviewing

correspondence related to FOIA and Privacy Act requests; reviewing searches conducted in

response to FOIA and Privacy Act access requests; identifying the location of records responsive

to FOIA and Privacy Act requests; and preparing the EOUSA’s responses to FOIA and Privacy Act

requests to ensure that determinations to withhold or release responsive records are in accordance

with the FOIA, the Privacy Act, and DOJ regulations and policies. See 28 C.F.R. §§ 16.3 et seq.

and §§ 16.40 et seq.

       2.      The FOIA/Privacy Act Staff processes and reviews both FOIA and Privacy Act

requests, responds to administrative appeals, and acts as agency counsel in lawsuits challenging its

determinations. As an Attorney-Advisor on the FOIA/Privacy Act Staff, I have access to EOUSA’s

files, and I have authority to release or withhold records requested under the FOIA and Privacy Act.

I also have authority to explain the rationale for EOUSA’s disclosure determinations.

       3.      Due to the nature of my official duties, I am familiar with the procedures the EOUSA

follows in responding to FOIA requests generally, the intake procedures the EOUSA follows upon

receipt of a FOIA request, the procedures the EOUSA follows in keeping records of FOIA requests

and tracking such requests, and the case management systems EOUSA maintains for those

purposes. The statements I make hereinafter are based on my review of the official files and records

of the EOUSA, my own personal knowledge, information I acquired through the performance of




                                                 2
            Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 3 of 7




my official duties, and information provided directly to me by other attorney-advisors as well as

support staff employed by the FOIA/Privacy Act Staff.

       4.      In fiscal year 2020, beginning October 1, 2019, and ending September 30, 2020, the

FOIA/Privacy Act Staff received approximately 4,100 FOIA requests and referrals and processed

and closed approximately the same number of requests and referrals, all handled by a staff of

between 11 and 14 attorneys and approximately 15 support staff. No action may be taken on any

FOIA request except by an attorney. Approximately one-half of requests received require a search

for responsive records by one or more U.S. Attorney’s Offices, who most often must order and

obtain one or more closed and archived case files from the Federal Records Center, and the review

of records by a FOIA/Privacy Act Staff attorney. Potentially responsive records requiring careful

review and redaction by an attorney often number hundreds, thousands, tens of thousands, or

sometimes even hundreds of thousands of pages, to determine which pages and parts of pages may

lawfully be released. In addition, each attorney is responsible for providing litigation support to

USAOs in approximately 15 to 20 active FOIA lawsuits in United States District Courts throughout

the country.

       5.      The staff’s policy and practice is to address its heavy caseload of FOIA requests

equitably by responding to them initially in the order in which they are received, by categorizing

them as simple or complex, and by performing the tasks necessary to process requests within each

such category of request in the order in which received. A request requiring a search of records in




                                                3
            Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 4 of 7




the custody or control of a USAO at a remote location, as distinguished from a search for records

under the direct custody and control of the EOUSA itself, is categorized as complex.

                        Processing of Request No. EOUSA-2020-003042

       6.      On June 9, 2020, the FOIA/Privacy Act Staff received, via e-mail through

FOIAOnline, its case management system at the time, plaintiff Anayansi Diaz-Cortes’s FOIA

request seeking, on behalf of plaintiff the Center for Investigative Reporting, “all records related in

whole or in part to a request for assistance from the Mexican government - whether by the Mutual

Legal Assistance Treaty (MLAT), letter rogatory, or some other diplomatic communication -

regarding the criminal case ‘United States of America v. Pablo Vega Cuevas et al.’ (14 CR 705).”

(Exhibit A.) Plaintiffs’ request was assigned tracking number EOUSA-2020-003042 and assigned

to me to handle.

       7.      The request description does not specify the federal judicial district or city in which

the described case was prosecuted, nor was that information otherwise apparent or known to me.

       8.      The Department of Justice regulations governing FOIA requests, at 28 C.F.R. § 16.3

(Exhibit B) and App. I thereto (Exhibit C), authorize the EOUSA to prescribe its own requirements

for submitting a FOIA request. Appendix I incorporates by reference Attachment B of the

Department of Justice FOIA Reference Guide (Exhibit D), which states, “[l]egal case files are not

indexed or centralized in Washington, D.C., but are located in the office of the United States

Attorney who handled the case. Accordingly, requests for United States Attorney records should

be sent to the Washington, D.C. address above and should indicate the particular judicial district or

city in which the matter was handled.” In addition, the EOUSA’s page on the government-wide

informational website FOIA.gov (https://www.foia.gov/) states that “requests for United States


                                                  4
             Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 5 of 7




Attorney records . . . should indicate the particular judicial district or city in which the matter was

handled,” and also advises requesters that the United States Attorney’s case files are not indexed or

centralized in Washington, D.C. (Exhibit E.)

       9.       Because the request did not specify the judicial district or city in which the case was

prosecuted or the USAO whose records should be searched, I could not initiate a search for records

responsive to the request.

       10.      The above-described requirement that a FOIA request designate by city or federal

judicial district which USAO’s records are sought is extremely important to the EOUSA’s efficient

processing of requests. Absent a requester’s compliance with that requirement, it is not possible or

practicable for the EOUSA to search for and produce records responsive to the request. Because

USAO case records are not centralized or indexed nationally, searching for responsive records in

the absence of such a designation would require the EOUSA to search the records of all 93 USAOs

for records responsive to most FOIA requests for USAO records.                That would entail an

extraordinarily burdensome search process. Even in the very small minority of FOIA requests for

records in high-publicity cases, where it might be possible for the EOUSA to determine through an

Internet search which USAO’s records are sought, the addition of such a step to the EOUSA’s

protocol for the initial processing of requests would vastly increase the expenditure of time

necessary for such initial processing and thereby increase significantly the EOUSA’s backlog of

pending requests. And the addition of that step nevertheless would not ensure identification of the

correct USAO, because there often are parallel cases against the same parties in multiple judicial




                                                   5
               Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 6 of 7




districts, and because cases are brought against different individuals possessing similar or identical

names.

         11.       On June 11, 2020, I responded to the request, via e-mail through FOIAOnline,

advising plaintiffs that USAO records are maintained in more than 100 different offices nationwide

and records regarding a case were likely to be found in the USAO for the judicial district where the

case was prosecuted, requesting that plaintiffs submit a new request identifying the USAO whose

records were sought, and advising plaintiffs that their request was closed.

         12.       The attached FOIAOnline case file printout (Exhibit F) is the only proof that exists

of the sending of that e-mail, and unfortunately FOIAOnline (which has been replaced by a more

comprehensive on-line case management system named FOIAXpress) did not provide for the

sending of delivery receipts or read receipts for communications sent via its incorporated e-mail

feature. For that reason, I cannot declare under penalty of perjury that plaintiffs received the

EOUSA’s response.

         13.       I do not know for certain which USAO’s records, from which city or judicial district,

plaintiffs seek.

         14.       In my experience, when a requester receives no response to a FOIA request either

releasing or not releasing requested records, the requester or someone on the requester’s behalf

almost always contacts me or the FOIA/Privacy Act staff by letter, through FOIAOnline, or by

telephone and inquires regarding the status of the request. Prior to the filing of the present lawsuit,

neither I nor the FOIA/Privacy Act Staff was contacted regarding the status of the request or advised

whether the requester had or had not received my e-mail correspondence of June 11, 2020.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true


                                                     6
           Case 3:20-cv-06649-JSC Document 23 Filed 03/04/21 Page 7 of 7




and correct.

       Executed this 1st day of   March , 2021.




                                        THEODORE B. SMITH
                                        Attorney-Advisor, FOIA/Privacy Act Staff
                                        Executive Office for U.S. Attorneys
                                        United States Department of Justice




                                           7
